Citation Nr: 1647926	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for left-ear hearing loss. 

2. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for right-ear hearing loss. 

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for a lumbar spine disability.

5. Entitlement to service connection for shin splints.

6. Entitlement to service connection for an acquired psychiatric disorder other than service-connected posttraumatic stress disorder (PTSD) with depressive disorder and alcohol abuse, to include anxiety and insomnia.

7. Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD with depressive disorder and alcohol abuse.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served in the Army National Guard and had periods of active duty from August 1986 to January 1990, December 1990 to May 1991, March 2005 to June 2006, and October 2009 to September 2010. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen the Veteran's previously denied claims of entitlement to service connection for left-ear and right-ear hearing loss, denied service connection for a lumbar spine disability, shin splints, insomnia, and anxiety, and granted service connection for PTSD with depressive disorder and alcohol abuse and assigned such an initial 30 percent disability rating.  

In June 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record



The issues of entitlement to service connection for bilateral hearing loss, a lumbar spine disability, shin splints, an acquired psychiatric disorder other than PTSD with depressive disorder and alcohol abuse, to include anxiety and insomnia, and entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD with depressive disorder and alcohol abuse, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 2007 rating decision, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for left-ear hearing loss and denied on the merits service connection for right-ear hearing loss; the Veteran did not appeal. 

2. Evidence received since the July 2007 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claims of entitlement to service connection for left-ear and right-ear hearing loss, now captioned as bilateral hearing loss.


CONCLUSIONS OF LAW

1. The July 2007 RO rating decision that denied service connection for left-ear and right-ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2. The evidence received subsequent to the July 2007 RO rating decision is new and material; the claims of entitlement to service connection for left-ear and right-ear hearing loss, now captioned as bilateral hearing loss, are reopened.  38 U.S.C.A.     § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened. 

VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   


VA shall evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156 (b); see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The relevant evidence of record at the time of the July 2007 RO rating decision included the Veteran's service treatment records dated during his first two periods of active service, from August 1986 to January 1990 and from December 1990 to May 1991, and his VA treatment records and reports of VA examinations.  The RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for left-ear hearing loss on the basis that no new and material evidence, evidence that demonstrated aggravation of the Veteran's pre-existing left-ear hearing loss during any period of active service, had been received.  The RO denied the Veteran's claim of entitlement to service connection for right-ear hearing loss on the basis that there was no evidence of current right-ear hearing loss that met the requirements under VA regulations to be considered a disability. 

The Veteran did not disagree with the July 2007 RO rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52.  Thus, the July 2007 RO rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Board has considered that new and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. §  3.156(c) (2015).  Relevant records are those records that relate 

to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As noted, at the time the RO issued the July 2007 rating decision, the Veteran's service treatment records dated during his third period of active service, his service dated from March 2005 to June 2006, were not available.  Such service treatment records were later associated with the claims file.  However, the service treatment records are not relevant as they do not relate to the Veteran's bilateral hearing loss claims, as they do not demonstrate aggravation of the Veteran's pre-existing left-ear hearing loss during his third period of active service or evidence of right-ear hearing loss that met the requirements under VA regulations to be considered a disability.  Thus, those service treatment records are not relevant and new and material evidence is required to reopen the claims.  38 C.F.R. § 3.156(c).

Evidence added to the record since that time includes the Veteran's statements and his updated VA treatment records.  While the Veteran was provided VA examination in November 2011, conducted by a private provider, silent for bilateral hearing loss that meets the requirements under VA regulations to be considered a disability, it is significant that during his June 2016 Board hearing, he asserted that his bilateral hearing acuity had worsened since his last VA examination.  This evidence serves as new and material evidence; as such is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claims.  VA's assistance, in the form of obtaining a new VA examination to determine if the Veteran indeed has bilateral hearing loss that meets the requirements under VA regulations to be considered a disability, and if so, obtaining an etiological opinion as to whether such hearing loss is related to service, could reasonably result in substantiation of the claim.  Shade, 24 Vet. App. 110, 118  
 
As the Board has determined that new and material evidence has been received as to the Veteran's claims, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim of entitlement to service connection for bilateral hearing loss.


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for left-ear hearing loss, now captioned as bilateral hearing loss, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the previously denied claim of entitlement to service connection for right-ear hearing loss, now captioned as bilateral hearing loss, is reopened; the appeal is granted to this extent only.


REMAND

The Veteran asserts entitlement to service connection for bilateral hearing loss on the basis that he incurred acoustic trauma during his periods of active service.  During his November 2011 VA examination, conducted by a private provider, the Veteran reported in-service noise exposure related to his duties in the infantry and as a mortar man, without hearing protection.  His service separation document, his DD214, for his first period of active service, service dated from August 1986 to January 1990, indicates that he was an infantryman with foreign service.  A December 1990 service treatment record, dated during his second period of active service, indicates that the Veteran was routinely exposed to hazardous noise.  The Veteran was granted service connection for PTSD based on his experiences being attacked at a base camp in Afghanistan during his third period of active service dated from March 2005 to June 2006.  An October 2009 to September 2010, indicates that he was awarded the Combat Infantryman's Badge (CIB), denoting combat service.  Thus, there is evidence of acoustic trauma in all four periods of the Veteran's active service.

His service treatment records dated in January 1986, upon entry into his first period of active service, demonstrate that the Veteran had left-ear hearing loss that met the requirements under VA regulations to be considered a disability.  In July 1988, during that period of active service, the Veteran reported trauma to the left ear and was diagnosed with traumatic left tympanic membrane perforation.  Save for a number of reports of the left-ear tympanic membrane perforation, the Veteran's service treatment records dated during all four periods of active service are silent for bilateral hearing loss that met the requirements under VA regulations to be considered a disability.  

During a period of time wherein the Veteran was not in active service, in May 2002, the Veteran was afforded a VA examination, conducted by a private provider, wherein he demonstrated left-ear hearing loss that met the requirements under VA regulations to be considered a disability; and VA treatment records dated in September 2002 indicate that the Veteran underwent surgical repair of his left-ear tympanic membrane perforation.  However, on another VA examination, conducted by a private provider, in November 2011, the Veteran did not demonstrate bilateral hearing loss that met the requirements under VA regulations to be considered a disability.

On remand, the AOJ should afford the Veteran a new VA examination to determine if he indeed has bilateral hearing loss that meets the requirements under VA regulations to be considered a disability, and if so, obtain an etiological opinion as to whether such hearing loss is related to service.

During the Veteran's June 2016 Board hearing, he asserted entitlement to service connection for shin splints and a lumbar spine disability on the basis that such were related to his in-service physical training and running, road marches, and patrols, with fully-loaded rucksacks.  He reported that his pack always hit him in the back and he had back pain ever since.  He reported that while deployed in Iraq and Afghanistan, he sustained a lot of orthopedic conditions and went on a lot of patrols, carrying his rucksack.  In his December 2012 Notice of Disagreement (NOD), the Veteran asserted that his shin splints were related to in his in-service running in boots on hard pavement and concrete and tracks and in the woods, with excessive humping with ruck sacks, with all of his required equipment and weapons. 

The Veteran's service treatment records are silent for complaint, treatment, or diagnoses of a lumbar spine disability or shin splints, save for a July 2010 post-deployment health assessment wherein the Veteran reported low back pain.

During the Veteran's October 2012 VA examination, conducted by a private provider, the Veteran was diagnosed with lumbar lordosis but was not diagnosed with shin splints.  However, during VA treatment, prior to the current appellate period, in July 2007, the Veteran was diagnosed with shin splints.  The October 2012 examiner did not offer a sufficient etiological opinion as to the Veteran's lumbar spine disability.  Of note are private treatment records dated in August 2016 indicating that the Veteran was referred for treatment or assessment for generalized arthritis.  On remand, the AOJ should afford the Veteran a VA examination to determine if he indeed has shin splints and to determine the precise nature of his lumbar spine disability, specifically, if he has arthritis of the lumbar spine; and obtain an etiological opinion as to whether such any shin splints or lumbar spine disability is related to active service.

The Veteran, during his June 2016 Board hearing, asserted that his psychiatric symptoms had worsened since his last VA examination.  While the Veteran underwent a VA examination in March 2015, almost two years prior, it remains that he has asserted worsening since then and there are no updated VA treatment records associated with the claims file such that the Board may review clinical evidence of the Veteran's psychiatric condition.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected PTSD with depressive disorder and alcohol abuse. 

In this regard, the Veteran also asserts entitlement to service connection for an acquired psychiatric disorder other than PTSD with depressive disorder and alcohol abuse.  By the October 2012 rating decision on appeal, the RO denied service connection for insomnia and anxiety and granted service connection for PTSD with depressive disorder and alcohol abuse and informed the Veteran that while anxiety and insomnia were symptoms evaluated in the rating applied to his service-connected PTSD, there was no evidence of separately-diagnosed disorders warranting a separate award of service connection.

On VA examination in November 2011, conducted by a private provider, the examiner reported, in pertinent part, that the Veteran's anxiety was related to his PTSD.  On VA examination in March 2015 of the Veteran's PTSD, the examiner reported that the Veteran did not present with any other mental disorders and attributed his anxiety and chronic sleep impairment to his PTSD.  Thus, it appears that the Veteran's anxiety and insomnia are symptoms of his PTSD and rated as such; however, since the AOJ shall afford the Veteran a new VA examination to determine the current severity of his service-connected PTSD, the Board seeks an etiological opinion as to whether there are any separately-diagnosed acquired psychiatric disorders, beyond that of PTSD with depressive disorder and alcohol abuse, including the Veteran's claimed anxiety and insomnia, that are related to service.   

At the time of the Veteran's June 2016 Board hearing, he asserted that he sought private treatment for his lumbar spine disability and shin splints and the undersigned agreed to hold the record open for 60 days to allow the Veteran an opportunity to supplement the claims file with his relevant private treatment records.  As noted above, the Veteran submitted an August 2016 private treatment record.  However, his complete private treatment records are relevant evidence in the current appeal, and on remand, the AOJ should seek authorization from the Veteran and obtain such records.  Also, it appears that the most recent VA treatment records associated with the claims file are dated in March 2015.  On remand, the AOJ should associate the Veteran's updated VA treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since March 2015.

2. Contact the Veteran and request that he submit a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for his relevant outstanding private treatment records discussed during the June 2016 Board hearing, private treatment records reflecting treatment for his lumbar spine disability and shin splints.  Advise him that he may submit any outstanding relevant private treatment records if he so chooses.  Make arrangements to obtain any identified and authorized private treatment 

3. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine if the Veteran has left-ear and/or right-ear hearing loss that meets the requirements under VA regulations to be considered a disability under 38 C.F.R. § 3.385 (2015).  All indicated tests and studies should be completed.

(a) If, and only if, the Veteran demonstrates left-ear hearing loss that meets the requirements under VA regulations to be considered a disability, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the left-ear hearing loss had its clinical onset during active service or is related to any incident of service, to include conceded acoustic trauma during all of his four periods of active service and/or his July 1988 perforated left tympanic membrane.  For the purpose of providing this opinion, the examiner should accept as true that the Veteran did not have left ear hearing loss when he first entered active duty in August 1986.

(b) If, and only if, the Veteran demonstrates right-ear hearing loss that meets the requirements under VA regulations to be considered a disability, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the right-ear hearing loss had its clinical onset during active service or is related to any incident of service, to include conceded acoustic trauma during all of his four periods of active service. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.

4. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his lumbar spine disability and shin splints, if any.  All indicated tests and studies should be completed.

(a) The examiner should confirm if the Veteran has a diagnosis of shin splints.  If not, the examiner should discuss the July 2007 diagnosis during VA treatment of shin splints. 

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's lumbar spine disability and shin splints, if any, was/were incurred in service, or is/are otherwise related to any incident of service, specifically considering his July 2010 post-deployment health assessment wherein the Veteran reported low back pain as well as his lay statements describing his active service to include running in boots on pavement and in the woods and on tracks with a heavy rucksack packed with all required equipment and ammunition on numerous patrols and continued low back and shin pain. 

(c) The examiner should opine as to whether it is at least as likely as not that the Veteran's lumbar spine disability, if diagnosed on VA examination as arthritis or recorded to include arthritis in any private treatment records, was manifest to a compensable degree within one year of separation from his last period of active service, by September 2011.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.

5. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected PTSD with depressive disorder and alcohol abuse.  The examiner should note all relevant pathology and functional impairment; and all indicated tests should be conducted.  

The examiner should also opine as to whether the Veteran has an anxiety disorder or disorder characterized by insomnia, separate and apart from his service-connected PTSD with depressive disorder and alcohol abuse, and if so, opine as to whether it is at least as likely as not (at least a 50 percent probability) that such acquired psychiatric disability was/were incurred in service, or is/are otherwise related to any incident of service, specifically considering the in-service stressors reported by the Veteran giving rise to his grant of service connection for PTSD, including being attacked at a base camp in Afghanistan during his period of service dated from March 2005 to June 2006, wherein he was in the guard towers and helped with illumination rounds, and when he was on a mission and heard an improvised explosive device and assisted in the medical evacuation of fellow service members, or any incident of service during his fourth period of active service, wherein he had combat service and was awarded the CIB. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.

6. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


